Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21, 23-26, and 29-37 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 26, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-8, dated 2/22/2022) were persuasive and overcome the  35 U.S.C. 102(a)(1) rejections. 
Independent Claim 1 recites limitations that include a system, comprising:
a lift mechanism including
a base, 
a platform, and
a scissor lift linkage assembly configured to move the platform above and below the base; and
a shuttle having the lift mechanism.  These limitations, 

Independent Claim 26 recites limitations that include a system, comprising
a lift mechanism including a base, 
a platform, 
a scissor lift linkage assembly configured to move the platform above and below the base,  
wherein the scissor linkage assembly includes a guide link and a drive link pivotally coupled to the guide link, 
wherein the guide link is pivotally coupled to the platform and slidably coupled to the base, and
a wire guide system configured to guide one or more wires between the base and the platform.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 33 recites limitations that include a system, comprising: 
a lift mechanism including a base, 
a platform, 
a scissor lift linkage assembly configured to move the platform above and below the base,  
wherein the scissor linkage assembly includes a guide link and a drive link pivotally coupled to the guide link, 
wherein the guide link is pivotally coupled to the platform and slidably coupled to the base, and
a wire guide system configured to guide one or more wires between the base and the platform.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 36 recites limitations that include a system, comprising: 
a lift mechanism including a base, 
a platform, 
a scissor lift linkage assembly configured to move the platform above and below the base, 
wherein the scissor linkage assembly includes a guide link and a drive link pivotally coupled to the guide link, 
an actuator assembly coupled to the drive link to move the drive link, 
wherein the actuator assembly includes a motor and a gearbox operatively connected between the motor and the scissor lift linkage assembly, and 
wherein the motor is offset from the gearbox.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 2, 2022